Court of Appeals
of the State of Georgia

                                          ATLANTA,__________________
                                                   September 04, 2014

The Court of Appeals hereby passes the following order:

A14A2207. RAKEEN RAYNEIL HICKS v. THE STATE.

        In 2012, Rakeen Rayneil Hicks was convicted of armed robbery and other
crimes. We affirmed his convictions on appeal. Hicks v. State, 326 Ga. App. 46 (755
SE2d 855) (2014). Hicks then filed another notice of appeal, again seeking review
of his judgment of conviction.1
        Because Hicks has already had a direct appeal, he is not entitled to another
appeal from his judgment. See Jackson v. State, 273 Ga. 320 (540 SE2d 612) (2001)
(defendant “not entitled to another bite at the apple by way of a second appeal.”).
This appeal is therefore DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                                           09/04/2014
                                                 Clerk’s Office, Atlanta,__________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.




        1
            Hicks directed his appeal to the Supreme Court, which transferred the matter
here.